Title: To James Madison from Christopher Ellery, 21 December 1809
From: Ellery, Christopher
To: Madison, James


Sir
Providence, R. I. December 21st. 1809.
One of the justices of the supreme court, U. S. has this day, left this town on his way to the seat of government, and, as is understood, with the intention of resigning his place on the bench. That such is his intention there is, indeed, no doubt; nor can it be expected that the old gentleman will be diverted from his purpose, so difficult is it to concieve of a motive by which any one could be influenced in deterring him from so wise and necessary a course of proceeding. Upon his resignation, the eye of the President may be directed to the northern district, embracing among other states, Rhode Island, in search of a fit character to succeed him. This state, in many respects, comparatively, unimportant, is in others entitled to consideration—for favor, at least, she may hope. Perhaps an opportunity to extend favor, consistently with public good, may offer in the appointment of a successor to Judge Cushing. On this supposition a gentleman of the bar here, qualified eminently, might be introduced to the attention of the President. There is one of this description, Asher Robbins Esquire, of Newport; but unauthorised to name him, either by his permission, or by my own pretensions to notice, I do not presume further than merely, and I hope respectfully, to suggest, at an early day, that Rhode Island has a man whose merits would be acknowledged in the most elevated judicial station. With sentiments of the highest respect, I have the honor to be, Sir Your most obedient servant
Christr. Ellery
